DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 12/16/2020 amending Claims 1 and 7 and adding New Claims 18 – 22. Claims 1 – 11 and 18 – 22 are examined.

Claim Objections
Claims 3 and 22 are objected to because of the following informalities: 
in lines 2-3 of claim 3, “a low pressure compressor” should be changed to - - the low pressure compressor - - for proper clarity and antecedent basis
in line 3 of claim 3, “a high pressure compressor” should be changed to - - the high pressure compressor - - for proper clarity and antecedent basis; and
in line 5 of claim 22, “of he high pressure” should be changed to - - the high pressure - - for proper clarity and antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "an intercompressor stage between the low pressure compressor and the high pressure compressor“.  The meaning of the term “intercompressor stage” is unclear.  A ordinary and customary definition of a compressor stage is discussed in US 5063963: “Each compressor stage comprises a set of static vanes preceded by a set of rotating vanes which force air through the compressor”.  However applicant specification discussed the intercompressor stage as being between the low pressure compressor and the high pressure compressor and there is no other compressor that could include additional blades and vanes of a stage such as an intercompressor stage between the low pressure compressor and high 

    PNG
    media_image1.png
    435
    568
    media_image1.png
    Greyscale


Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: US 2013/0040545 A1 (Finney) in view of Pub. No. 20170241340 A1 (Feulner), as evidenced1 by US 5063963 (Smith), and US Patent 5511374 (Glickstein).
As to claim 1, Finney discloses (fig. 1 below) an engine driven (air is bled from compressor section 14 of engine 10; this is consistent with Applicant specification par. [0025]: “the compressor section 24 drives air along core flow path C”) environmental control system (ECS) 38 air circuit 40 46 42 60 comprising: a gas turbine engine 10 including a compressor section 14 having a low pressure compressor section 22 and a high pressure compressor section 30 downstream of the low pressure compressor section 22, the compressor section 14 including a plurality of compressor bleeds (par. [0011], bottom); a selection valve (par. [0012], top; par. [0014], top; claim 3) bleeds to an input of an intercooler (par. [0014], bottom: “heat exchangers may be positioned along bleed passage 40 … in order to lower the temperature (i.e., remove energy) from the LPC bleed air”; claim 12: the bleed valve 40 connects the low pressure compressor 22 to the bleed passage 40); and a second valve 46 configured to selectively connect to at least one auxiliary compressor 42, the output of every auxiliary compressor of the at least one auxiliary compressors 42 being connected to an ECS 38 air input (at 52). Finney further teaches high pressure air is needed for the ECS (par. [0012]: the “bleed passage 40 provides a source of high-pressure engine air for pressurized air that is ultimately delivered to the ECS 38”) and in the scenario of low engine speeds in cold but does not explicitly teach at least one of the bleeds in the plurality of compressor bleeds being disposed within the high pressure compressor 30; a selection valve selectively connecting each of said plurality of compressor bleeds; and an output of said intercooler to the second valve 46 (Finney appears to teach the location of the intercooler at “40” in fig. 1 below however it is not clear of passage 40 extends beyond valve 46 before compressor 42, and therefore a teaching reference is provided below).

    PNG
    media_image2.png
    659
    835
    media_image2.png
    Greyscale

Feulner teaches at least one bleed 66 of a plurality of compressor bleeds 66 110 being disposed within a high pressure compressor 52 and that using bleed air from both a low compressor and high compressor improves fuel efficiency (par. [0002]).  Smith 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify Finney with the teachings of Feulner (i.e., to include one or more bleeds disposed in the high pressure compressor of Finney connecting to the bleed passage 40) for the purpose of facilitating permitting a source of high pressure air required by Finney during cold climates and low engine speeds when the auxiliary compressor of Finney is not used (Finney pars. [0012] and [0014]) thereby using more than one source of bleed air improving bleed efficiency and fuel consumption (Feulner par. [0002]).
Feulner further teaches a selection valve 114 selectively connecting each of said plurality of compressor bleeds 66 110 upstream of a bleed air auxiliary compressor 74.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify Finney in view Feulner with the further teachings of Feulner (i.e., to replace the bleed valve of Finney with a single selector valve taught by Feulner) for the purpose of facilitating permitting a source of high pressure air required by Finney during cold climates and low engine speeds when the auxiliary compressor of Finney is not used (Finney pars. [0012] and [0014]) thereby using more than one source of bleed air improving bleed efficiency and fuel consumption (Feulner par. [0002]).
Glickstein teaches a selection valve 250 selectively connecting each bleed 101 100 of a plurality of compressor bleeds 101 100 to an input of an intercooler 40; and a second valve 261 configured to selectively connect an output of said intercooler 40 to at least one auxiliary compressor 50.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify Finney in view Feulner with the teachings of Glickstein (i.e., to configure Finney’s second valve 46 downstream of Finney’s intercooler) for the purpose of facilitating cooling the bleed air of passage 52 for aircraft cabin pressurization in both the first scenario wherein the bleed air is compressed through compressor 42 and the second scenario wherein the bleed air uses bypass passage 60  (Finney par. [0003], middle; par. [0014], bottom).
As to claim 10, Finney in view of Feulner and Glickstein teach the current invention as claimed and discussed above.  Finney further teaches at least one auxiliary compressors 42 includes an electric motor 48, and wherein the electric motor 48 is configured to drive rotation of the corresponding auxiliary compressor 42.
As to claim 11, Finney in view of Feulner and Glickstein teach the current invention as claimed and discussed above.  Finney further teaches at least one of said at least one auxiliary compressor 42 includes a mechanical motor 48 (the embodiment of motor 48 that is not an electrical motor, or alternatively the bleed powered boost compressor; par. [0015]), and wherein the mechanical motor is configured to drive rotation of the corresponding auxiliary compressor 42.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Finney in view of Feulner, as evidenced by Smith, and Glickstein, as applied to claim 1 above, and further in view of Pub. No. 20150251766 A1 (Atkey).
As to claim 2, Finney in view Feulner and Glickstein teach the current invention as claimed and discussed above, but do not explicitly teach the auxiliary compressor comprising a plurality of auxiliary compressors.
Atkey teaches (fig. 3) a similar environmental control system, including the auxiliary compressor (144a, 144b) comprising a plurality of auxiliary compressors (144a, 144b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Finney in view Feulner and Glickstein to include a plurality of auxiliary compressors, in order to achieve a reduced overall height of the assembly, allowing the system to fit more easily into a designated installation space on an aircraft, as taught by Atkey (par. [0080]).  

Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Finney in view of Feulner, as evidenced by Smith, and Glickstein, as applied to claim 1 above, and further in in view of 2013/0192250 A1 (Glahn).
As to claim 3, Finney in view Feulner and Glickstein teach the current invention as claimed and as discussed above, but do not explicitly teach at least one of said compressor bleeds being a compressor bleed positioned between a low pressure compressor and a high pressure compresso
Glahn teaches (in Fig. 5) an environmental control system (i.e., ventilation system; par. [0045], bottom), including that at least one of said compressor bleeds 264A being a compressor bleed 264A positioned between a low pressure compressor 44 and a high pressure compressor 52, the compressor bleed being connected to a selector valve 268A.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Finney in view Feulner and Glickstein to include at least one of said compressor bleeds being a compressor bleed positioned between a low pressure compressor and a high pressure compressor, in order to facilitate using the lowest possible compressor stage to meet ECS pressure requirements in order to minimize any performance impact  to the gas turbine engine (Glahn par. [0064], bottom).
As to claim 18, Finney in view Feulner and Glickstein teach the current invention as claimed and as discussed above, but do not explicitly teach the plurality of compressor bleeds includes a bleed positioned at an intercompressor stage between the low pressure compressor and the high pressure compressor.
Glahn teaches (in Fig. 5) an environmental control system (i.e., ventilation system; par. [0045], bottom), a bleed 264A positioned at an intercompressor stage between a low pressure compressor 44 and a high pressure compressor 52, the compressor bleed being connected to a selector valve 268A.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Finney in view Feulner and Glickstein to include at least one of said compressor bleeds being a compressor bleed positioned at .

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Finney in view of Feulner, as evidenced by Smith, and Glickstein, as applied to claim 1 above, and further in view of Pub. No. US 20140250898 A1 (Mackin).
As to claim 4, Finney in view Feulner and Glickstein teach the current invention as claimed and as discussed above, but do not explicitly teach the intercooler is an air to air heat exchanger.
Mackin teaches (fig. 6) an ECS including an intercooler 604 is an air to air (air from fan 204 (par. [0065]) cools bleed air from compressor) heat exchanger 604.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify Finney in view Feulner and Glickstein with the teachings of Mackin (i.e., to include intercooler downstream of bleed ports of compressor taught by Finney) for the purpose of facilitating cooling the air bled from the compressor in order to reduce the cooling work required by the ECS (Mackin par. [0068]).
As to claim 5, Finney in view Feulner, Glickstein and Mackin teach the invention as claimed and as discussed above, but do not explicitly teach a heat sink of the air to air heat exchanger is fan air.
Mackin further teaches a heat sink of the air to air heat exchanger 604 is fan air (par. [0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify Finney in view Feulner, Glickstein and Mackin with the further teachings of Mackin (i.e., to include intercooler downstream of bleed ports of compressor of Finney) for the purpose of facilitating cooling the air bled from the compressor in order to reduce the cooling work required by the ECS (Mackin par. [0068]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Finney in view of Feulner, as evidenced by Smith, and Glickstein, as applied to claim 1 above, and further in view of US Patent 6,189,324 B1 (Williams).
As to claim 6, Finney in view of Feulner teach the current invention as claimed and discussed above.  Feulner further teaches a controller 90 controllably connected to the selection valve 114 and to a second valve 86 such that the controller controls a state of the selection valve 114 and a state of the second valve 86, the second valve 86 bypassing compressor 74.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify Finney in view of Feulner with the further teachings of Feulner (i.e., to control the selection valve taught by Finney in view of Feulner and the second valve taught by Finney with a controller as taught by Feulner) for the purpose of facilitating controlling the air flows to the compressor of Finney and bypassing the compressor of Finney to produce air efficiently delivered to the aircraft 
Williams teaches controller 40 controllably connected to the selection valve 20 and to a second valve 50 can be an aircraft controller (col. 3, ll. 33-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify Finney with the teachings of Williams (i.e., to configure the controller of Finney in view of Feulner as an aircraft controller) as replacing the controller taught by Feulner with Williams’s aircraft controller is a simple substitution of parts (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. at 418, 82 USPQ2d at 1396; MPEP 2143 I. B.) to provide predictable results (Williams teaches, col. 3, ll. 33-38, either a dedicated bleed controller or aircraft controller may be used) permitting use of bleed system control with other aircraft data (Williams col. 3, l. 58 to col. 4, l. 10).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Finney in view of Feulner, evidenced by Smith, Glickstein and Williams, as applied to claim 6 above, and further in view of Pub. No.: US 2015/0004011 A1 (Army).
As to claim 7, Finney in view Feulner, Glickstein and Williams teach the current invention as claimed and discussed above.  First, it has been held that is that providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art (In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958); MPEP 2144.04 III.).  Second, Finney further teaches (fig. 1 above) a bleed 44 having a required flowrate for an ECS operating but does not explicitly teach the aircraft controller includes a memory storing instructions configured to cause the controller to connect the bleed at descent.
Army teaches that it was within the ordinary skill set of a gas turbine worker to configure a controller 18 associated with an ECS 10 to control a valve 20 regulating air flow associated with the ECS 10, the controller 18 controlling the valve 20 based on flight mode input of descent (par. [0013]) through instructions on memory of controller 18.
Therefore It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify Finney in view Feulner, Glickstein and Williams with the teachings of Army (i.e., to automate the control of selector valve of Finney in view Williams and the shutoff valve 46 of Finney by including instructions 

Claim 8 is rejected under 35 U.S.C. as being unpatentable over Finney in view of Feulner, evidenced by Smith, Glickstein and Williams, as applied to claim 6 above, and further in view of Pub. No.: US 20130118191 A1 (Zywiak), as evidenced by Pub. No.: US 2012/0161965 A1 (Babu), and Pub. No. US 20160167792 A1 (Greenberg).
As to claim 8, Finney in view Feulner, Glickstein and Williams teach the current invention as claimed and discussed above including auxiliary compressor 42 taught by Finney in the claim 1 analysis above and aircraft controller 40 taught by Williams in the claim 6 analysis above. Finney in view Williams do not explicitly teach the at least one auxiliary compressor comprises a plurality of auxiliary compressors and wherein the aircraft controller includes a memory storing instructions configured to cause the controller to alternate auxiliary compressors operating as a primary compressor such that the primary compressor is alternated between each flight.
First it has been held that it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); MPEP 2144.04 VIB).  Second Zywiak teaches at least one auxiliary compressor comprises a plurality of auxiliary compressors (102 128; par. [0021], top); Babu teaches the process of compressing working fluid in a compressor induces fatigue on the rotor and stator blades of the compressor that may 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify Finney in view of Feulner, Glickstein and Williams with the teachings of Zywiak and Greenberg (i.e., to include a plurality of auxiliary compressors (e.g., two compressors in parallel as taught by Zywiak fig. 2) in place of auxiliary compressor 42 taught by Finney, each compressor outputting compressed air to line 52 of Finney, and the aircraft controller of Finney in view Feulner, Glickstein and Williams including instructions to cause the controller to alternate auxiliary compressors operating as a primary compressor between each flight, the auxiliary compressor that is not primary compressor not operating as taught by Greenberg) for the purpose of facilitating more evenly distributing the use and wear of each compressor (Greenberg par. [0042], bottom) thereby improving robustness (Greenberg par. [0004], bottom).
It is further noted that the use of a known technique (in this case operating a bleed air component (i.e., bleed air valve) as the primary bleed air component alternated between each flight), to improve a similar devices (in this case operating an .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Finney in view of Feulner and Glickstein, as applied to claim 1 above, and further in view of Smith.
22. As to claim 9, Finney in view Feulner and Glickstein teach the invention as claimed and as discussed above, but do not explicitly teach the plurality of compressor bleeds comprising at least four bleeds.
Smith teaches (in Fig. 2) a similar bleed system, including the plurality of compressor bleeds comprising at least four bleeds (210, 220, 230, 240); and Coffinberry teaches a selector valve 110 with four inputs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Finney in view Feulner and Glickstein to include the plurality of compressor bleeds comprising at least four bleeds (i.e. Finney’s plurality of bleeds from low pressure compressor and Feulner’s bleed from one or more stages of high pressure compressor (par. [0039], top) comprise four bleeds), in order to achieve a constant pressure of bleed air as operating conditions change, as taught by Smith (col. 1, lines 27-33).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Finney in view of Feulner, as evidenced by Smith, and Glickstein, as applied to claim 1 above, and further in in view of Pub. No. US 20150121842 A1 (Moes).
As to claim 19, Finney in view Feulner and Glickstein teach the current invention as claimed and as discussed above including the plurality of bleeds includes a bleed of the high pressure compressor as claimed and discussed in the claim 1 analysis above, but do not explicitly teach high pressure bleed is positioned at the third stage.
Moes teaches a bleed positioned at a third stage of the high pressure compressor section (par. [0041], middle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify Finney in view Feulner and Glickstein with the teachings of Moe (i.e., to include a third stage bleed as high pressure bleed taught by Feulner) for the purpose of facilitating using bleed air to ECS with sufficient pressure during low power and flight idle conditions thereby optimizing bleed offtake (Moes par. [0007]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Finney in view of Feulner, as evidenced by Smith, and Glickstein, as applied to claim 1 above, and further in in view of US Patent 5117629 (Shaw).
As to claim 20, Finney in view Feulner and Glickstein teach the current invention as claimed and as discussed above including the plurality of bleeds includes a bleed of but do not explicitly teach high pressure bleed is positioned at the sixth stage.
Shaw teaches a bleed positioned at a sixth stage of the high pressure compressor section (col. 3, ll. 65-66) for an ECS (col. 1, ll. 13-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify Finney in view Feulner and Glickstein with the teachings of Shaw (i.e., to include sixth stage bleed as high pressure bleed taught by Feulner) for the purpose of facilitating using bleed air to ECS with sufficient pressure during changing engine conditions (Smith col. 1 ll. 25-30 and col. 3, ll. 47-49).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Finney in view of Feulner and Glickstein, as evidenced by Smith, as applied to claim 1 above, and further in in view of Mackin.
As to claim 21, Finney in view Feulner and Glickstein teach the current invention as claimed and as discussed above including the plurality of bleeds includes a bleed of the high pressure compressor as claimed and discussed in the claim 1 analysis above, but do not explicitly teach high pressure bleed is positioned at the eighth stage.
Mackin teaches a bleed positioned at an eighth stage of the high pressure compressor section (par. [0088], bottom).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify Finney in view Feulner and Glickstein with the teachings of Mackin (i.e., to include a eighth stage bleed as high pressure bleed taught by Feulner) for the purpose of facilitating reducing workload of auxiliary .

Allowable Subject Matter
Claim 22 would be allowable if rewritten to correct the claim objections, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  when considering the invention as a whole under a preponderance of evidence it does not appear that one of ordinary skill in the art would have been motivated to add four bleeds associated with the high pressure compressor to the bleed system of Finney (US 2013/0040545 A1).  A purpose of Finney appears to be to provide air pressurization for cabin ventilation and anti-icing using the low pressure compressor (pars. [0001] and [0003]).  Similarly Moes (US 20150121842) teaches (pars. [0005] and [0007]) gas turbines generally use low pressure bleed to improve fuel consumption with the exception of low power scenarios.  Smith (5,063,963) teaches (fig. 2) four bleeds from a single compressor but does not contemplate more than one compressor.  On balance it does not appear adding the complexity of four bleeds to Finney’s high pressure compressor would have been obvious.

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection that was necessitated by applicant's amendment. However, to the 
Applicant states “the examiner's interpretation of the optional (non-illustrated) heat exchanger embodiment as including a selection valve connecting the bleed 44 to the input of the heat exchanger(s) is pure supposition”.  In response Finney states the embodiment of Finney with a heat exchanger incorporates the heat exchanger in the bleed passage 40 (par. [0014], bottom; claim 7).  Finney further states the selection valve (i.e. bleed valve at 44 regulates bleed air) connects the low pressure compressor 42 to the bleed passage 40 (par. [0014]. top; claim 12).  Therefore bleed air goes through the selection valve from the low pressure compressor before reaching the heat exchanger.  It is noted that new reference Feulner is cited teaching selection valve connected to both bleeds from a low pressure compressor and a high pressure compressor.
Applicant states “The rationale allegedly supporting the obviousness of the combination is a verbatim recitation of the rationale presented by the previous examiner, including the identification of the previously utilized base reference of Coffinberry”.   In response the typo has been corrected.  It is noted that the correct base reference was cited in the rejection heading (in claim 2, Finney or in the alternative Finney in view of Williams, and similarly in claim 3). There does not appear to be any reason why the same rationale to combine cannot be used in consecutive office actions.

Pertinent Prior Art
The prior art made of record and not relied upon for some features in certain 
Williams (US 6,189,324 B1) teaches (fig. 2) selector valve 20 with plurality of inputs 30;
Mackin (US 2014/0250898 A1) teaches using bleed air from low and high compressor sections results in lighter and smaller auxiliary compressors thereby saving fuel (par. [0030], bottom); and
Coffinberry (US 2006/0042227 A1) teaches (fig. 1) bleed air valve 110 with four inputs.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948.  The examiner can normally be reached on M-F 9:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD L SUNG/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        
/MARC AMAR/
Examiner
Art Unit 3741




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Prior art ‘documents … may be used to demonstrate the level of ordinary skill in the art [such as] establishing "a motivation to combine which is implicit in the knowledge of one of ordinary skill in the art." Nat'l Steel Car, Ltd. v. Can. Pac. Ry., Ltd., 357 F.3d 1319, 1338, 69 USPQ2d 1641,1656 (Fed. Cir. 2004)’. (MPEP 2141.03 I.).